UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 MYERS INDUSTRIES, INC. (Name of Registrant as Specified in Its Charter) GAMCO ASSET MANAGEMENT INC. MARIO J. GABELLI PHILIP T. BLAZEK F. JACK LIEBAU, JR. BRUCE M. LISMAN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: GAMCO Asset Management Inc. (“GAMCO”) has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying BLUE proxy card to be used to solicit votes for the election of GAMCO’s director nominees to the Board of Directors of Myers Industries, Inc. (the “Company”) at the Company’s upcoming 2015 annual meeting of shareholders or any other meeting of shareholders in lieu thereof, and any adjournments, postponements, rescheduling, or continuations thereof. On April 14, 2015, GAMCO issued the following press release: One Corporate Center Rye, NY 10580-1422 t914.921.7733 GABELLI.COM For Immediate Release: Contact: George Maldonado Director of Proxy Voting Services (914) 921-7733 David Goldman General Counsel - GAMCO Asset Management Inc. (914)921-7793 For further information please visit www.gabelli.com GAMCO Releases Investor Presentation Regarding the 2015 Annual Meeting of Shareholders of Myers Industries, Inc. GAMCO Asset Management Inc. ("GAMCO"), an affiliate of GAMCO Investors, Inc. (NYSE: GBL), announced today that it has made available an investor presentation regarding GAMCO’s proxy contest with respect to the 2015 Annual Meeting of Shareholders ofMyers Industries, Inc. (“Myers” or the “Company”) (NYSE: MYE). The 2015 Annual Meeting is scheduled for April 24, 2015 in Akron, OH. The presentation depicts a “motion picture” of over a decade of inaction and poor oversight by Myers’ Board of Directors with respect to the mergers and acquisitions made by the Company and explains how such failures by the Board have negatively impacted shareholder value. The presentation also discusses why shareholders should vote the BLUE proxy card in favor of GAMCO’s highly qualified, experienced, independent nominees, who understand the drivers of shareholder value, have the experience to properly allocate capital and realize the importance of asking analytical questions of Myers’ management. The presentation is available on GAMCO’s website at www.gproxyonline.com and is available on the SEC’s website at www.sec.gov. GAMCO Investors, Inc., through its subsidiaries, manages private advisory accounts (GAMCO Asset Management Inc.), mutual funds and closed-end funds (Gabelli Funds, LLC), and partnerships and offshore funds (Gabelli Securities, Inc.). As of December 31, 2014, GAMCO had $ 47.5 billion in assets under management. SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION Our disclosure and analysis in this press release may contain some forward-looking statements.Forward-looking statements give our current expectations or forecasts of future events. In particular, these include statements relating to future actions, future performance and financial results.Although we believe that we are basing our expectations and beliefs on reasonable assumptions within the bounds of what we currently know about our business and operations, there can be no assurance that our actual results will not differ materially from what we expect or believe. ###
